Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 29 December 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Quincy december 29th 1811

A very droll accident happend to the inclosed Letter, as you will See by the address; I wrote two Letters yesterday, one to you, and one to the Select Men of the Town of Quincy in behalf of a poor woman who I thought Stood in need of assistance. the Letters were folded, and being call’d Suddenly down Stairs, I handed the wrong Letter to Susan desiring her to address it, the Letter was Sent before I discoverd the mistake, and the poor Select Man applied to day, to mr Adams to know if he could tell the meaning of it, for he could not see for his Life why the Letter was Sent to him. Mr Adams soon unraveld the mistery, and Supposed that you had got the Letter designd for him, but as it was not to go untill tomorrow, I had the pleasure of making the exchange. it was fortunate that the Letter did not contain anything of concequence, mere family Matters—I Send it, in its mutilated State. I begin to day to recover my voice a little. I believe I must take some blame to myself. the weather you know, was cold and Stormy last Week, and we had invited all the Quincy Gentlemen to dine with us, the fryday after Christmass. I had too much to attend to in my Kitchin, and making paste was cold work—and I am really So Self-Sufficient as to believe that I can do it better than any of my Family—So I am punished for my Self conceit & vanity; I have been obliged to confine myself to day and instead of going to meeting Stay at home and nurse myself Mrs Smith has been out to meeting to day for the first time Since her confinement, now near three months. She has recoverd her Strength & health, and looks much better than when She came her Arm is yet lame, but what a blessing to have extirpated So terrible an Enemy. Can we be sufficiently thankfull to that all gracious Being who gave her fortitude to undergo the operation, Supported through it; and blessed the means, has many events mark the year 1811 to me as one of the most trying to me, which I have ever past through—the death of mrs Norten mrs Hellen, William Smith Mrs Johnson, and our Ever dear Brother and Sister, who lie down & rise up in my thoughts daily. I may say they are ever present with me—I can dwell with delight upon their Lives, reflect upon their virtues and call up to remembrance a thousand kind and benevolent deeds. verily they have their Reward
Mr Smiths family have some consolation in their affliction. they have a prospect of connecting their daughter Hannah very agreably, much to their minds, and that very unexpectly. Hannah is young, but She is Solid well Educated well  with mind and Manner; “made to engage all Hearts”
it has roused mr Smith and dispelld that coroding greif which was Sapping his constitution, and producing a premature old Age—it has in some measure dispelld the gloom which overspread the mind of Hannah for the loss of a dear Brother, and threatned her with Melancholy—Mrs Smith is made quite happy, and tranquility appears to be again returning to a Family who have in a few years witness’d cruel reverses of fortune and domestic affliction—I rejoice with them—altho it would better have comported with my Ideas If Love had been grafted upon a Friendship and acquaintance of longer duration, an affection deep rooted—
But I am one of the old School—I know you will unite in sentiment with your truly / affectionate Sister
Abigail Adams